DETAILED ACTION
1.	This office action is in response to the amendment filed on 03/07/2022. 
2.	Claims 5, 6, 12, 13 are canceled.
3.	Claims 1-4, 7-11, and 14-21 are currently pending and have been considered below.

Response to Arguments
4.          Applicant's arguments filed on 03/07/2022 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
The combination of park and Sherman concerning claims 1, 18, and 19 fails to disclose the amended limitations “wherein, in a case in which the processing result continues to be likely to have low precision, the notification unit is further configured to display the processing result that continues to be likely to have low precision by gradually changing a color of the processing result, wherein the notification unit gradually changes the color of the processing result by changing the thickness of the color based on an amount of time that the processing result continues to be likely to have low precision,” as recited in independent claims 1, 18, and 19.

In response to argument:
a)	Examiner respectfully disagrees. First, the Examiner would like to remind the applicant that the rejection is based on the broadest reasonable interpretation of the claims.  The Applicant argues on pages 12-14 of the remarks that the cited art does not teach or suggest the limitations “wherein, in a case in which the processing result continues to be likely to have low precision, the notification unit is further configured to display the processing result that continues to be likely to have low precision by gradually changing a color of the processing result, wherein the notification unit gradually changes the color of the processing result by changing the thickness of the color based on an amount of time that the processing result continues to be likely to have low precision.” However, Park discloses continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in memory 94. The contents of the sensor cross-check record may be downloaded to an external device for display 102 and further analysis by a clinician. By observing an event record of sensor indicated rate discrepancies, the clinician may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors… Further, column 13 line 63- column 14 line 3: if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician (See, column 4 line 60 - column 5 line 15, column 13 lines 30-44), which corresponds to the limitations a notification unit configured to notify a user that the precision of the sensor has been degraded in a case in which it is determined that the precision of the sensor has been degraded, wherein the notification unit is further configured to perform display for indicating that there is a possibility that precision of a processing result using the data from the sensor is likely to have low precision, the processing result being offered by the processing unit within the claim. 
 	Examiner relied on Sherman to disclose the limitation “wherein, in a case in which the processing result continues to be likely to have low precision, the notification unit is further configured to display the processing result that continues to be likely to have low precision by gradually changing a color of the processing result.” Sherman in [0064]-[0070], and Page 15 (see: Appendix, service code 3310-3312, and 3316) discloses STATUS INDICATOR LED ARRAY 426 contains green 450, yellow 452, red 454 and infrared (IR) 456 LED's. During normal operation the STATUS INDICATOR LED ARRAY is enabled. The LED array illuminates green to indicate the presence of operating power and that all ventilator and patient parameters are within normal limits. A yellow indication by the LED array identifies a low priority alarm indicating that there is information about the device…The Appendix provides a listing of exemplary alarms including the alarm's service code, alarm description and mitigation information for plurality of applications…each service codes uses the following format: high priority, alarms, medium priority alarms, low priority alarms….The alarm can also occur when there is a broken sensor cable, inoperative LEDs, a fault is detected and/or the sensor has failed. To resolve the alarm condition the sensor should be replaced, which corresponds to the limitation wherein, in a case in which the processing result continues to be likely to have low precision, the notification unit is further configured to display the processing result that continues to be likely to have low precision by gradually changing a color of the processing result within the claim. Thus, the combination of park and Sherman meets the scope of the claimed limitation as currently presented.  

5. 	Applicant’s arguments with respect to claims 1, 18, and 19 amended limitation “wherein the notification unit gradually changes the color of the processing result by changing the thickness of the color based on an amount of time that the processing result continues to be likely to have low precision” have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
7.	Claims 1-4, 7-11, and 14-21 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.	Claims 1, 18, and 19 recite the limitation “wherein the notification unit gradually changes the color of the processing result by changing the thickness of the color based on an amount of time that the processing result continues to be likely to have low precision.” However, the claim language “thickness of the color” is unclear. Examiner is unable to construe the meaning of thickness, and is not a common use of term to define a color.  For examination purpose, Examiner interprets the above limitations as, wherein the notification unit gradually changes the color of the processing result by changing the brightness and/or intensity of the color based on an amount of time that the processing result continues to be likely to have low precision. Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-4, 7-9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 7136705 (hereinafter, Park), in view of Sherman et al. US 2010/0292544 (hereinafter, Sherman), in further view of Huang et al. CN CN105100732 (hereinafter, Huang).

11.  	Regarding claim 1, Park discloses an information processing apparatus comprising: 
 	a sensor (Fig. 2: item 108); 
  	a processing unit configured to perform processing using data from the sensor; a determination unit configured to determine whether or not precision of the sensor has been degraded (Abstract: determine if a sensor is not functioning properly…Further, column 4 line 60- column 5 line 15, column 11 lines 52-62: 
If the frequency of sensor indicated rate differences is evenly distributed between the sensors and approximates a normal distribution around a difference of zero, the sensors are most likely functioning properly and programmed sufficiently. However, if one sensor is frequently indicating a greater rate than the other sensor, the parameters controlling the sensor-indicated rate determinations are probably not programmed in an optimal fashion…Other abnormalities, such as an malfunction of a sensor, may also be identified….Furthermore, column 13 lines 30-44: continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in memory 94. See also Fig. 2); and
 	a notification unit configured to notify a user that the precision of the sensor has been degraded in a case in which it is determined that the precision of the sensor has been degraded, wherein the notification unit is further configured to perform display for indicating that there is a possibility that precision of a processing result using the data from the sensor is likely to have low precision, the processing result being offered by the processing unit (column 4 line 60 - column 5 line 15, column 13 lines 30-44: continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in memory 94. The contents of the sensor cross-check record may be downloaded to an external device for display 102 and further analysis by a clinician. By observing an event record of sensor indicated rate discrepancies, the clinician may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors… Further, column 13 line 63- column 14 line 3: if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician), and wherein the processing unit, the determination unit, and the notification unit are each implemented via at least one processor (Fig. 2).   
 	Park does not disclose: 
 	 wherein the notification unit is further configured to display at least one of a message including a reason for which the precision of the sensor has been degraded along with the processing result that is likely to have low precision or a message including a countermeasure against degradation of the precision of the sensor along with the processing result that is likely to have low precision, wherein, in a case in which the processing result continues to be likely to have low precision, the notification unit is further configured to display the processing result that continues to be likely to have low precision by gradually changing a color of the processing result, wherein the notification unit gradually changes the color of the processing result by changing the thickness of the color based on an amount of time that the processing result continues to be likely to have low precision.
 	However, Sherman discloses: 
  	wherein the notification unit is further configured to display at least one of a message including a reason for which the precision of the sensor has been degraded along with the processing result that is likely to have low precision or a message including a countermeasure against degradation of the precision of the sensor along with the processing result that is likely to have low precision ([0070], Page 15 (see: Appendix, service code 3310-3312, and 3316): The alarm can also occur when there is a broken sensor cable, inoperative LEDs, a fault is detected and/or the sensor has failed. To resolve the alarm condition the sensor should be replaced. See also [0038]-[0039], [0067]);
 	wherein, in a case in which the processing result continues to be likely to have low precision, the notification unit is further configured to display the processing result that continues to be likely to have low precision by gradually changing a color of the processing result ([0064]-[0070], and Page 15 (see: Appendix, service code 3310-3312, and 3316). STATUS INDICATOR LED ARRAY 426 contains green 450, yellow 452, red 454 and infrared (IR) 456 LED's. During normal operation the STATUS INDICATOR LED ARRAY is enabled. The LED array illuminates green to indicate the presence of operating power and that all ventilator and patient parameters are within normal limits. A yellow indication by the LED array identifies a low priority alarm indicating that there is information about the device…The Appendix provides a listing of exemplary alarms including the alarm's service code, alarm description and mitigation information for plurality of applications…each service codes uses the following format: high priority, alarms, medium priority alarms, low priority alarms….The alarm can also occur when there is a broken sensor cable, inoperative LEDs, a fault is detected and/or the sensor has failed. To resolve the alarm condition the sensor should be replaced.  See also [0038]-[0039]), 
 	wherein the notification unit gradually changes the color of the processing result by changing the color based on an amount of time that the processing result continues to be likely to have low precision ([0038]-[0039], [0064]-[0070], and Page 15 (see: Appendix, service code 3310-3312, and 3316)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park to use wherein the notification unit is further configured to display at least one of a message including a reason for which the precision of the sensor has been degraded along with the processing result that is likely to have low precision or a message including a countermeasure against degradation of the precision of the sensor along with the processing result that is likely to have low precision, wherein, in a case in which the processing result continues to be likely to have low precision, the notification unit is  further configured to display the processing result that continues to be likely to have low precision by gradually changing a color of the processing result, wherein the notification unit gradually changes the color of the processing result by changing the color based on an amount of time that the processing result continues to be likely to have low precision as taught by Sherman. The motivation for doing so would have been in order to identify potential cause of sensor degradation and then prompts a user to take appropriate steps (Sherman, Abstract).
 	Sherman discloses wherein the notification unit gradually changes the color of the processing result by changing the color based on an amount of time that the processing result continues to be likely to have low precision as disclosed above.
 	Park in view of Sharman does not disclose: 
 	gradually changes the color of the processing result by changing the thickness of the color.
 	However, Huang discloses: 
  	gradually changes the color of the processing result by changing the thickness of the color ([0072], [0073]: determining whether the color and brightness of the device status indicator light have changed. See also [0016]-[0017]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Sharman to use gradually changes the color of the processing result by changing the thickness of the color as taught by Huang. One would have been motivated to do so in order to apply the changing color brightness methodology of a device monitoring system as known in the art and as taught by Huang in a sensor monitoring system such as that of Park and Sharman, thereby identifying the operation of sensors efficiently (Huang, [0052]).

12.  	Regarding claims 18 and 19, the claims are rejected with the same rationale as in claim 1.

13.  	Regarding claim 2, Park in view of Sherman in view of Huang disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the processing unit performs the processing based on a predetermined application of a plurality of applications (Abstract and column 4 line 15 - column 5 line 15: A threshold difference between individual sensor indicated rates is predefined and can be a user-programmed value or a calculated value relative to the base stimulation rate and the maximum allowed sensor rate. Whenever the difference between individual sensor indicated rates exceeds the threshold difference, referred to as the " discrepancy threshold," the time and duration of the discrepancy and the individual sensor indicated rates are stored in the device memory…the discrepancy of sensor indicated rates, the time at which the discrepancy occurred, and the duration of the discrepancy may also be used by the stimulation device to determine the appropriate stimulation rate response taken by the control system. Based on the discrepancy data, the stimulation rate may not be adjusted at all or the stimulation rate may be adjusted according to one sensor indicated rate determined to be the most reliable indicator of the patient's metabolic need at that time. The sensor cross-check record may operate independently or in combination with a sensor cross-check histogram, which documents the frequency of differences in individual sensor indicated rates. Further, column 10, lines 14-21: detect changes in cardiac output, changes in the physiological condition of the heart, or diurnal changes in activity (e.g., detecting sleep and wake states)). 

14.  	Regarding claim 3, Park in view of Sherman in view of Huang disclose the information processing apparatus according to claim 2 as disclosed above. 
 	Park further discloses wherein the predetermined application performs action recognition of the user (abstract and column 4 line 15 - column 5 line 15: The histogram data may be downloaded to an external device and displayed for analysis by a clinician. If the frequency of sensor indicated rate differences is evenly distributed between the sensors and approximates a normal distribution around a difference of zero, the sensors are most likely functioning properly and programmed sufficiently. However, if one sensor is frequently indicating a greater rate than the other sensor, the parameters controlling the sensor-indicated rate determinations are probably not programmed in an optimal fashion. The histogram information aids the clinician in programming the operating parameters more appropriately. Other abnormalities, such as an abnormal patient condition or malfunction of a sensor, may also be identified…Further,  column 13 lines 36-44: by observing an event record of sensor indicated rate discrepancies, the clinician may monitor abnormal patient conditions, such as Cheyne-Stokes respiration, or may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors or reprogramming of control parameters), and
 	Wherein the determination unit is further configured to determine whether or not precision of a result of the action recognition based on the application has been degraded due to the precision of the sensor (column 4 line 60 - column 5 line 15: If the frequency of sensor indicated rate differences is evenly distributed between the sensors and approximates a normal distribution around a difference of zero, the sensors are most likely functioning properly and programmed sufficiently. However, if one sensor is frequently indicating a greater rate than the other sensor, the parameters controlling the sensor-indicated rate determinations are probably not programmed in an optimal fashion. The histogram information aids the clinician in programming the operating parameters more appropriately. Other abnormalities, such as malfunction of a sensor, may also be identified…Further, column 13 lines 30-44: continue monitoring for sensor indicated rate
discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in
memory 94…By observing an event record of sensor indicated rate discrepancies, the clinician may monitor abnormal patient conditions, such as Cheyne-Stokes respiration, or may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors or reprogramming of control parameters. See also  column 13 lines 63 - column 14 line 3). 

15.  	Regarding claim 4, Park in view of Sherman in view of Huang disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the notification unit is further configured to display a message indicating that the precision of the sensor has been degraded (column 13 lines 30-44: continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in memory 94. The contents of the sensor cross-check record may be downloaded to an external device 102 for display and further analysis by a clinician. By observing an event record of sensor indicated rate discrepancies, the clinician may monitor abnormal patient conditions, such as Cheyne-Stokes respiration, or may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors or reprogramming of control parameters…Further, column 13 line 63 - column 14 line 3: if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician. See also column 4 line 60 - column 5 line 15).

16.	Regarding claim 7, Park in view of Sherman in view of Huang disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the determination unit determines whether or not the precision of the sensor has been degraded by calculating reliability of the sensor (column 4 line 60 - column 5 line 13: If the frequency of sensor indicated rate differences is evenly distributed between the sensors and approximates a normal distribution around a difference of zero, the sensors are most likely functioning properly and programmed sufficiently. However, if one sensor is frequently indicating a greater rate than the other sensor, the parameters controlling the sensor-indicated rate determinations are probably not programmed in an optimal fashion. The histogram information aids the clinician in programming the operating parameters more appropriately. Other abnormalities, such as malfunction of a sensor, may also be identified…Further, column 13 lines 30-44, and column 13 line 63 - column 14 line 3: continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in
memory…if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician). 

17.	Regarding claim 8, Park in view of Sherman in view of Huang disclose the information processing apparatus according to claim 7 as disclosed above. 
 	Park further discloses wherein the reliability is presented to the user in a form of at least one of a numerical value, an indicator, or a graph indicating a change in the reliability with elapse of time (column 4 line 60 - column 5 line 13: if one sensor is frequently indicating a greater rate than the other sensor, the parameters controlling the sensor-indicated rate determinations are probably not programmed in an optimal fashion. The histogram information aids the clinician in programming the operating parameters more appropriately. Other abnormalities, such as malfunction of a sensor, may also be identified…Further, column 13 lines 30-44, and column 13 line 63 - column 14 line 3: continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in memory…if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician). 

18.	Regarding claim 9, Park in view of Sherman in view of Huang disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the notification unit is further configured to display a message indicating that the precision of the sensor has been degraded along with the processing result offered by the processing unit (column 4 line 60 - column 5 line 15: The histogram data may be downloaded to an external device and displayed for analysis by a clinician. If the frequency of sensor indicated rate differences is evenly distributed between the sensors and approximates a normal distribution around a difference of zero, the sensors are most likely functioning properly and programmed sufficiently. However, if one sensor is frequently indicating a greater rate than the other sensor, the parameters controlling the sensor-indicated rate determinations are probably not programmed in an optimal fashion. The histogram information aids the clinician in programming the operating parameters more appropriately. Other abnormalities, such as malfunction of a sensor, may also be identified…Further, column 13 lines 30-44: continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in memory 94…By observing an event record of sensor indicated rate discrepancies, the clinician may monitor abnormal patient conditions, such as Cheyne-Stokes respiration, or may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors or reprogramming of control parameters…Furthermore, column 13 line 63 - column 14 line 3: if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician). 

19.  	Regarding claim 16, Park in view of Sherman in view of Huang disclose the information processing apparatus according to claim 2 as disclosed above. 
 	Park further discloses wherein the determination unit determines whether or not the sensor has been degraded (abstract and column 4 line 60 - column 5 line 15: a sensor cross-check record that stores the time, duration and sensor indicated rates whenever individual sensor indicated rates differ by more than a discrepancy threshold. This record allows a clinician to determine if a sensor is not functioning properly. See also column 13 line 30-44, column 13 line 36 - column 14 line 3).
 	Park in view of Huang does not disclose:
 wherein the sensor has been degraded for each application of the plurality of  applications.
 	However, Sherman discloses:
 	 wherein the sensor has been degraded for each application of the plurality of  applications ([0070]), and Pages 7-15 (see: Appendix, service code 3310-3312, and 3316: The Appendix provides a listing of exemplary alarms including the alarm's service code, alarm description and mitigation information for plurality of applications. See also abstract and [0038]-[0039], [0067]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Huang to use wherein the sensor has been degraded for each application of the plurality of  applications as taught by Sherman. The motivation for doing so would have been in order to identify potential cause of sensor degradation and then prompts a user to take appropriate steps (Sherman, Abstract).

20.  	Regarding claim 17, Park in view of Sherman in view of Huang disclose the information processing apparatus according to claim 16 as disclosed above. 
 	Park further discloses wherein a result of the determination performed by the determination unit for an application is presented to the user (abstract and column 4 line 60 - column 5 line 15: a sensor cross-check record that stores the time, duration and sensor indicated rates whenever individual sensor indicated rates differ by more than a discrepancy threshold. This record allows a clinician to monitor an abnormal patient condition or determine if a sensor is not functioning properly…Further, column 13 lines 30-44: continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in memory 94. The contents of the sensor cross-check record may be downloaded to an external device 102 for display and further analysis by a clinician. By observing an event record of sensor indicated rate discrepancies, the clinician may monitor abnormal patient conditions, or may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors or reprogramming of control parameters…Furthermore, column 13 line 63 - column 14 line 3: if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician).
 	Park in view of Huang does not disclose:
 wherein the determination performed for each application is presented to the user.
 	However, Sherman discloses:
 	 wherein the determination performed for each application is presented to the user ([0070]), and Pages 7-15 (see: Appendix, service code 3310-3312, and 3316: The Appendix provides a listing of exemplary alarms including the alarm's service code, alarm description and mitigation information for plurality of applications. See also abstract and [0038]-[0039], [0067]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Huang to use wherein the determination performed for each application is presented to the user as taught by Sherman. The motivation for doing so would have been in order to identify potential cause of sensor degradation and then prompts a user to take appropriate steps (Sherman, Abstract).


21.	Claims 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sherman, in view of Huang, in further view of Brockway et al. US 2013/0289424 (hereinafter, Brockway).

22.  	Regarding claim 10, Park in view of Sherman in view of Huang disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the notification unit notifies the user by displaying that the precision of the processing result offered by the processing unit (column 4 line 60 - column 5 line 15: a sensor cross-check record that stores the time, duration and sensor indicated rates whenever individual sensor indicated rates differ by more than a discrepancy threshold. This record allows a clinician to monitor an abnormal patient condition or determine if a sensor is not functioning properly…Further, column 13 lines 30-44: continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in memory 94. The contents of the sensor cross-check record may be downloaded to an external device 102 for display and further analysis by a clinician. By observing an event record of sensor indicated rate discrepancies, the clinician may monitor abnormal patient conditions, or may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors or reprogramming of control parameters…Furthermore, column 13 line 63 - column 14 line 3: if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician).
 	Park in view of Sherman in view of Huang does not disclose:
 notifies the user that precision of a processing result is below a predetermined threshold.
 	However, Brockway discloses:
 	notifies the user that precision of a processing result is below a predetermined threshold ([0096], [0129]: detect sensor failure such as a loose ECG skin electrode or pressure sensor failure. In process 709, dSNR is compared to a threshold THA If dSNR remains below threshold THA for more than a predetermined time, an alarm is activated in process 710. Activation of an alarm can cause an audible or visible form of communication to the subject that a sensor failure has occurred. See also [0122]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Sherman in view of Huang to use notifies the user that precision of a processing result is below a predetermined threshold as taught by Brockway. The motivation for doing so would have been in order to determine the validity of a sensor efficiently and accurately (Brockway, [0010]).

23.  	Regarding claim 11, Park in view of Sherman in view of Huang disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park further discloses wherein the notification unit notifies the user by displaying a processing result offered by the processing unit (column 4 line 60 - column 5 line 15: a sensor cross-check record that stores the time, duration and sensor indicated rates whenever individual sensor indicated rates differ by more than a discrepancy threshold. This record allows a clinician to monitor an abnormal patient condition or determine if a sensor is not functioning properly…Further, column 13 lines 30-44: continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in memory 94. The contents of the sensor cross-check record may be downloaded to an external device 102 for display and further analysis by a clinician. By observing an event record of sensor indicated rate discrepancies, the clinician may monitor abnormal patient conditions, or may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors or reprogramming of control parameters…Furthermore, column 13 line 63 - column 14 line 3: if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician).
  	Park in view of Huang does not disclose: 
 	displaying a processing result offered by the processing unit and having precision below a predetermined threshold by at least one of adding a question mark to the processing result, displaying the processing result in a paler color than a color for another processing result, or displaying the processing result in a different color from the color for the other processing result.
 	However, Sherman discloses:
 	displaying a processing result offered by the processing unit by at least one of adding a question mark to the processing result, displaying the processing result in a paler color than a color for another processing result, or displaying the processing result in a different color from the color for the other processing result ([0064]-[0070], and Page 15 (see: Appendix, service code 3310-3312, and 3316). STATUS INDICATOR LED ARRAY 426 contains green 450, yellow 452, red 454 and infrared (IR) 456 LED's. During normal operation the STATUS INDICATOR LED ARRAY is enabled. The LED array illuminates green to indicate the presence of operating power and that all ventilator and patient parameters are within normal limits. A yellow indication by the LED array identifies a low priority alarm indicating that there is information about the device…The Appendix provides a listing of exemplary alarms including the alarm's service code, alarm description and mitigation information for plurality of applications…The alarm can also occur when there is a broken sensor cable, inoperative LEDs, a fault is detected and/or the sensor has failed. To resolve the alarm condition the sensor should be replaced.  See also [0038]-[0039]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Huang to use displaying a processing result offered by the processing unit by at least one of adding a question mark to the processing result, displaying the processing result in a paler color than a color for another processing result, or displaying the processing result in a different color from the color for the other processing result as taught by Sherman. The motivation for doing so would have been in order to efficiently identify potential cause of sensor degradation and then prompts a user to take appropriate steps (Sherman, Abstract).
 	Park in view of Sherman in view of Huang does not disclose:
 	 displaying a processing result offered by the processing unit and having precision below a predetermined threshold.
 	However, Brockway discloses:
 	 displaying a processing result offered by the processing unit and having precision below a predetermined threshold ([0096], [0129]: detect sensor failure such as a loose ECG skin electrode or pressure sensor failure. In process 709, dSNR is compared to a threshold THA If dSNR remains below threshold THA for more than a predetermined time, an alarm is activated in process 710. Activation of an alarm can cause an audible or visible form of communication to the subject that a sensor failure has occurred. See also [0122]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Sherman in view of Huang to use displaying a processing result offered by the processing unit and having precision below a predetermined threshold as taught by Brockway. The motivation for doing so would have been in order to determine the validity of a sensor efficiently and accurately (Brockway, [0010]).

24.  	Regarding claim 14, Park in view of Sherman in view of Huang in view of Brockway disclose the information processing apparatus according to claim 10 as disclosed above. 
 	Park further discloses wherein the notification unit notifies the user by displaying a message indicating that the precision of the sensor has been degraded along with the processing result (column 13 lines 30-44: continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in memory 94. The contents of the sensor cross-check record may be downloaded to an external device 102 for display and further analysis by a clinician. By observing an event record of sensor indicated rate discrepancies, the clinician may monitor abnormal patient conditions, or may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors or reprogramming of control parameters…Further, column 13 line 63 - column 14 line 3: if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician. See also column 4 line 60 - column 5 line 15).
 	Park in view of Huang does not disclose:
displaying a picture indicating that the precision of the sensor has been degraded along with the processing result having the precision below the predetermined threshold.
 	However, Sherman discloses:
 	displaying an [icon] indicating that the precision of the sensor has been degraded ([0064]-[0070], Figs. 6, and 7, and Page 15 (see: Appendix, service code 3310-3312, and 3316): displaying an icon for allowing the user to identify that the precision of the sensor has been degraded…The Appendix provides a listing of exemplary alarms including the alarm's service code, alarm description and mitigation information for plurality of applications…The alarm can also occur when there is a broken sensor cable, inoperative LEDs, a fault is detected and/or the sensor has failed. To resolve the alarm condition the sensor should be replaced. See also [0038]-[0039]. Park discloses displaying a message indicating that the precision of the sensor has been degraded along with the processing result as disclosed above. Further, Sherman discloses determining that the precision of the sensor has been degraded when the sampling frequency of the sensor is below a first frequency threshold as disclosed above. Furthermore, Sherman discloses displaying an icon for allowing the user to identify that the precision of the sensor has been degraded as disclosed above. Park in view of Sherman in view of Sherman does not disclose displaying a picture. However, displaying a picture would have been obvious to one ordinary skill in the art based on the teaching of Park in view of Sherman in view of Sherman).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Huang to use displaying a picture indicating that the precision of the sensor has been degraded as taught by Sherman. The motivation for doing so would have been in order to efficiently identify potential cause of sensor degradation and then prompts a user to take appropriate steps (Sherman, Abstract).
	Park in view of Sherman in view of Huang does not disclose:
displaying that the precision of the sensor has been degraded along with the processing result having the precision below the predetermined threshold.
 	However, Brockway discloses:
 	 displaying that the precision of the sensor has been degraded along with the processing result having the precision below the predetermined threshold ([0096], [0129]: detect sensor failure such as a loose ECG skin electrode or pressure sensor failure. In process 709, dSNR is compared to a threshold THA If dSNR remains below threshold THA for more than a predetermined time, an alarm is activated in process 710. Activation of an alarm can cause an audible or visible form of communication to the subject that a sensor failure has occurred. See also [0122]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Sherman in view of Huang to use displaying that the precision of the sensor has been degraded along with the processing result having the precision below the predetermined threshold as taught by Brockway. The motivation for doing so would have been in order to determine the validity of a sensor efficiently and accurately (Brockway, [0010]).

25.  	Regarding claim 15, Park in view of Sherman in view of Huang in view of Brockway disclose the information processing apparatus according to claim 10 as disclosed above. 
 	Park further discloses wherein in a case in which the processing result continues to have the precision for a predetermined time, the notification unit notifies the user by displaying the processing result (column 13 lines 30-44: continue monitoring for sensor indicated rate discrepancies during the next cycle of sensor indicated rate determinations. In this way, the time and duration of sensor indicated rate discrepancies and the sensor indicated rates are recorded in a sensor cross-check record located in memory. The contents of the sensor cross-check record may be downloaded to an external device 102 for display and further analysis by a clinician. By observing an event record of sensor indicated rate discrepancies, the clinician may monitor abnormal patient conditions, or may recognize abnormal function of the sensors included in physiologic sensor 108 that requires replacement of the sensors or reprogramming of control parameters…Further, column 13 line 63 - column 14 line 3: if an activity sensor indicated rate is high and a minute ventilation sensor indicated rate is low and the duration of this discrepancy is continuous, the activity sensor is likely to be functioning inappropriately. Therefore, stimulation rate adjustments based on the activity sensor are disabled and a warning message is generated to be displayed to a clinician. See also column 4 line 60 - column 5 line 15).
 	Park in view of Huang does not disclose:
wherein in a case in which the processing result continues to have the precision below the predetermined threshold, the notification unit notifies the user by displaying the processing result that continues to have the precision below the predetermined threshold by gradually changing the color.
 	However, Sherman discloses:
 	wherein the notification unit notifies the user by displaying the processing result by gradually changing the color ([0064]-[0070], and Page 15 (see: Appendix, service code 3310-3312, and 3316). STATUS INDICATOR LED ARRAY 426 contains green 450, yellow 452, red 454 and infrared (IR) 456 LED's. During normal operation the STATUS INDICATOR LED ARRAY is enabled. The LED array illuminates green to indicate the presence of operating power and that all ventilator and patient parameters are within normal limits. A yellow indication by the LED array identifies a low priority alarm indicating that there is information about the device…The Appendix provides a listing of exemplary alarms including the alarm's service code, alarm description and mitigation information for plurality of applications…The alarm can also occur when there is a broken sensor cable, inoperative LEDs, a fault is detected and/or the sensor has failed. To resolve the alarm condition the sensor should be replaced.  See also Figs. 6, 7, [0038]-[0039]).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Huang to use wherein the notification unit notifies the user by displaying the processing result by gradually changing the color as taught by Sherman. The motivation for doing so would have been in order to identify potential cause of sensor degradation and then prompts a user to take appropriate steps (Sherman, Abstract).
	Park in view of Sherman in view of Huang does not disclose:
wherein in a case in which the processing result continues to have the precision below the predetermined threshold, the notification unit notifies the user by displaying the processing result that continues to have the precision below the predetermined threshold.
 	However, Brockway discloses:
 	 wherein in a case in which the processing result continues to have the precision below the predetermined threshold, the notification unit notifies the user by displaying the processing result that continues to have the precision below the predetermined threshold ([0096], [0129]: detect sensor failure such as a loose ECG skin electrode or pressure sensor failure. In process 709, dSNR is compared to a threshold THA If dSNR remains below threshold THA for more than a predetermined time, an alarm is activated in process 710. Activation of an alarm can cause an audible or visible form of communication to the subject that a sensor failure has occurred. See also [0122]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Sherman in view of Huang to use wherein in a case in which the processing result continues to have the precision below the predetermined threshold, the notification unit notifies the user by displaying the processing result that continues to have the precision below the predetermined threshold as taught by Brockway. The motivation for doing so would have been in order to determine the validity of a sensor efficiently and accurately (Brockway, [0010]).


26.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sherman, in view of Huang, in further view of Munoz et al. “Optimal Sampling Frequency and Bias Error Modeling for Foot-Mounted IMUs”, October 2013 (hereinafter, Munoz).

27.  	Regarding claim 21, Park in view of Sherman in view of Huang disclose the information processing apparatus according to claim 1 as disclosed above. 
 	Park in view of Sherman in view of Huang does not disclose: 
 	wherein the determination unit determines the precision of the sensor according to a sampling frequency of the sensor compared with each of a first frequency threshold and a second frequency threshold greater than the first frequency threshold.
 	However, Munoz discloses:
 	wherein the determination unit determines the precision of the sensor according to a sampling frequency of the sensor compared with each of a first frequency threshold and a second frequency threshold greater than the first frequency threshold (Abstract, page 3 (Table I, II, III): The use of foot-mounted inertial measurement units (IMUs) has shown promising results in providing accurate human odometry as a component of accurate indoor pedestrian navigation. The specifications of these sensors, such as the sampling frequency have to meet requirements related to human motion. We investigate the lowest usable sampling frequency: To do so, we evaluate the frequency distribution of different human motion like crawling, jumping or walking in different scenarios... Further, page 9 (section VI. Conclusion):  The objective of this work is to increase the accuracy of the position estimate for foot-mounted IMUs. Therefore, we have decided first to investigate on the lowest usable sampling frequency and second to derive an error model for the biases of accelerometers and gyroscopes for compensating their drift. For the first part we have studied different motions, kind of floors and footwear. We have found that the lowest usable sampling frequency lies between 200 Hz and 300 Hz. We have made a set of walks for proving the importance of sampling at the correct rate and the results show a more reduced error only by sampling at 200 Hz instead of 100 Hz. See also page 4 (section III. Bias error analysis) and page 8 (section B. Evaluation of the lowest usable frequency)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Sherman in view of Huang to use wherein the determination unit determines the precision of the sensor according to a sampling frequency of the sensor compared with each of a first frequency threshold and a second frequency threshold greater than the first frequency threshold as taught by Munoz. The motivation for doing so would have been in order to evaluate the performance of a sensor at different sampling frequency, thereby identifying sampling frequency resulting in sensor errors (Munoz, Abstract, page 9 (section VI)). 


28.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sherman, in view of Huang, in view of Munoz, in further view of Seo et al. US 2006/0020177 (hereinafter, Seo).

29.  	Regarding claim 20, Park in view of Sherman in view of Huang in view of Munoz disclose the information processing apparatus according to claim 21 as disclosed above. Sherman further discloses the first frequency threshold and the second frequency threshold (page 9 (section VI. Conclusions): the lowest usable sampling frequency lies between 200 Hz and 300 Hz).
	Park in view of Sherman in view of Huang in view of Munoz does not disclose: 
 	wherein the first frequency threshold and the second frequency threshold are determined based on an application related to the processing performed using the data from the sensor.
 	However, Seo discloses:
 	wherein the first frequency threshold and the second frequency threshold are determined based on an application related to the processing performed using the data from the sensor ([0097]-[0098]: at least two sampling frequencies are used, it is possible to effectively measure the quantity of exercise performed by the user by controlling the sampling interval of the sampling frequencies according to the type of exercise performed by the user. For instance, if the user runs and walks with the pedometer, the acceleration sensor 153 generates a signal having a higher energy level and a faster level trigger operation when the user runs. That is, if the type of exercise includes walking and running, it is possible to recognize the type of exercise (walking or running) based on a time interval between steps. Accordingly, the sampling frequency in the running mode is higher than the sample frequency in the walking mode. Thus, if at least two sampling frequencies are used, a lower sampling frequency is supplied to the acceleration sensor 153 when the user walks and a higher sampling frequency is supplied to the acceleration sensor 153 when the user runs).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Park in view of Sherman in view of Huang in view of Munoz to use wherein the first frequency threshold and the second frequency threshold are determined based on an application related to the processing performed using the data from the sensor as taught by Seo. The motivation for doing so would have been in order to accurately determine sampling frequency of a sensor according to the types of applications used (Seo, [0098]).

Conclusion
30.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864